Exhibit 10.3

 

EMPLOYMENT AGREEMENT WAIVER AND CONSENT

 

This Employment Agreement Waiver and Consent (this “Waiver”) is given as of May
2, 2005 in reference to the Employment Agreement, dated as of July 7, 2004 (the
“Employment Agreement”) by and between American Coin Merchandising, Inc.
(“Employer”) a Delaware corporation and wholly-owned subsidiary of Coinstar,
Inc. (“Coinstar”), and Randall J. Fagundo (“Employee”).

 

RECITALS

 

A. The Employer is contemplating entering into a transaction whereby Sesame
Holdings, Inc. (“Sesame”), a wholly-owned subsidiary of Coinstar will be merged
into Employer, with Employer being the surviving entity (the “Reorganization”).

 

B. Section 1.3 of the Employment Agreement provides that certain rights and
obligations of the parties will be impacted in the event that the Employer
experiences a “Change of Control,” as defined in the Employment Agreement.

 

C. Employee and Employer agree that the Reorganization does not constitute a
Change of Control under the Employment Agreement and are executing this Waiver
out of an abundance of caution to ensure that the Reorganization is not, and
will not be deemed to be, a Change in Control within the meaning of the
Employment Agreement.

 

NOW, THEREFORE, in consideration of the foregoing mutual promises and covenants
set forth herein, the parties hereto agree as follows:

 

WAIVER AND CONSENT

 

1. Employee, by this Waiver, hereby expressly acknowledges and confirms that the
Reorganization, as described above, will not constitute a “Change of Control”
(as defined in the Employment Agreement), and therefore, notwithstanding the
consummation by the Employer of the Reorganization, Employee will remain liable
to the Employer for the Repayment Obligation.

 

2. By execution of this Waiver, Employee consents to the Reorganization to the
extent any such consent is necessary. Employee will not make any assertion that
Employee is not liable to the Employer for the Repayment Obligation as a result
of the Reorganization.

 

3. Employee and his successors and assigns irrevocably and unconditionally waive
and release the Employer from any and all claims Employee may have against
Employer that the Reorganization is a Change of Control and therefore that the
Employee is no longer liable for the Repayment Obligation as a result of the
Reorganization.

 



--------------------------------------------------------------------------------

4. Nothing in this Waiver will affect the application of the Change of Control
definition in the Employment Agreement to any transaction other than the
Reorganization.

 

IN WITNESS WHEREOF, the parties have executed and entered into this Amendment as
of the date first set forth above.

 

Employee       Employer

Randall J. Fagundo

     

American Coin Merchandising, Inc

/s/ RANDALL J. FAGUNDO

      By:  

/s/ DONALD R. RENCH

        Title:  

Secretary

 

-2-